                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ROGER D. MOSBY
ADC# 63018                                                                        PLAINTIFF

v.                            Case No. 5:19-cv-00160-KGB-JJV

WENDY KELLEY, Director
Arkansas Department of Correction                                               DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Roger D. Mosby’s complaint is hereby dismissed without prejudice (Dkt.

No. 2). The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), a in forma pauperis appeal

from this Order and Judgment would not be taken in good faith.

       It is so adjudged this 24th day of January 2020.


                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
